DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I: Figs. 1-3
Species II: Figs. 4-5
Species III: Figs. 6-7
Species IV: Figs. 8-9
Species V: Figs. 10-11
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. For example: 
Species I is directed to a first ignition apparatus that is uniquely operable according to the first timing chart of Fig. 3 and that includes a first primary-voltage-signal separator (40-1, 40-2) having a first high-voltage side resistance (41-1, 41-2) with a first resistance value R1, a signal switching device (43-1, 43-2), and a primary-voltage-signal controller (42-1, 42-2), where a sensing terminal of the primary-voltage-signal controller (42-1, 42-2) is uniquely connected so as to be able to detect a primary voltage (V1-1, V1-2), where the first primary-voltage-signal separator (40-1, 40-2) does not include a bi-direction Zener diode, and where a first primary-voltage-information detector (70) does not include a primary voltage corrector (73), a detection-side current mirror (74), and an internal power supply (75).
Species II is directed to a second ignition apparatus that is uniquely operable according to the second timing chart of Fig. 5 and that includes a second primary-voltage-signal separator (40-1, 40-2) having a first high-voltage side resistance (41-1, 41-2) with a first resistance value R1, a signal switching device (43-1, 43-2), and a primary-voltage-signal controller (42-1, 42-2), where a sensing terminal of the primary-voltage-signal controller (42-1, 42-2) is uniquely connected so as to be able to detect a command signal (S1-1, S1-2), where the second primary-voltage-signal separator (40-1, 40-2) does not include a bi-direction Zener diode, and where a first primary-voltage-information detector (70) does not include a primary voltage corrector (73), a detection-side current mirror (74), and an internal power supply (75).
Species III is directed to a third ignition apparatus, different from the first ignition apparatus and the second ignition apparatus, that is uniquely operable according to the third timing chart of Fig. 7 and that uniquely includes a third primary-voltage-signal separator (40-1, 40-2) having a first high-voltage side resistance (41-1, 41-2) with a first resistance value R1 and a bi-direction Zener diode (44-1, 44-2), where the third primary-voltage-signal separator (40-1, 40-2) does not include either of a signal switching device and a primary-voltage-signal controller, and where a first primary-voltage-information detector (70) does not include a primary voltage corrector (73), a detection-side current mirror (74), and an internal power supply (75).
Species IV is directed to a fourth ignition apparatus, different from the first ignition apparatus, the second ignition apparatus, and the third ignition apparatus, that 
Species V is directed to a fifth ignition apparatus, different from the first ignition apparatus, the second ignition apparatus, the third ignition apparatus, and the fourth ignition apparatus, that is uniquely operable according to the fifth timing chart of Fig. 11, that uniquely includes a fifth primary-voltage-signal separator (40-1, 40-2) having a fifth high-voltage side resistance (45-1, 45-2) with a fifth resistance value R5 and a cylinder-side current mirror circuit (46-1, 46-2), and that uniquely includes a third primary-voltage-information detector (70) having a primary voltage corrector (73), a detection-side current mirror (74), and an internal power supply (75), and where the fifth primary-voltage-signal separator (40-1, 40-2) does not include any of a signal switching device, a primary-voltage-signal controller, and a bi-direction Zener diode.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, only claims 1 and 16-18 appear to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
the inventions have acquired a separate status in the art in view of their different classification(s);
 the inventions have acquired a separate status in the art in view of their recognized divergent subject matter;
 the inventions require different fields of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries);
 the prior art that is applicable to one invention would not likely be applicable to other invention(s).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and 
Should Applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747